NUMBER 13-16-00406-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI - EDINBURG


JOHN MARTINEZ,                                                                             Appellant,

                                                    v.

THE STATE OF TEXAS,                                                                         Appellee.


                       On appeal from the 427th District Court
                             of Travis County, Texas.



                     ORDER TO FILE APPELLATE BRIEF
               Before Justices Contreras, Benavides, and Perkes
                               Order Per Curiam

        This cause is currently before the Court on appellant's fifth motion for extension of

time to file the brief.1     The clerk’s record was filed on August 9, 2016, and appellant’s



        1 This case is before the Court on transfer from the Third Court of Appeals in Austin pursuant to a

docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2015 R.S.).
brief was originally due to be filed thirty days thereafter. See Tex. R. App. P. 38.6(a).

This Court has previously granted appellant four extensions of time totaling 158 days to

file the brief, and appellant now seeks an additional three weeks, until March 6, 2017, to

file the brief.

        The Court GRANTS appellant’s fifth motion for extension to file the brief and

ORDERS the Honorable Gary E. Prust to file the brief on or before March 6, 2017. The

Court looks with disfavor on the delay caused by counsel’s failure to timely file a brief in

this matter. No further extensions will be granted absent exigent circumstances.          If

counsel fails to file the brief within the specified period of time, the Court will act

appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4).

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
17th day of February, 2017.




                                             2